Citation Nr: 0315459	
Decision Date: 07/10/03    Archive Date: 07/17/03	

DOCKET NO.  97-29 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee injury, with laxity, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and L. K.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970, and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

At the time the Board remanded the appeal in August 2000, the 
issue of entitlement to service connection for residuals of a 
low back injury was in appellate status.  A September 2002 RO 
decision granted service connection for degenerative joint 
disease of the lumbar spine.  Therefore, the issue of service 
connection for residuals of a low back injury is moot.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury, with laxity, are manifested by no more than mild 
instability.

2.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by range of motion 
from 0 degrees' extension to 135 degrees' flexion.

3.  The veteran's service-connected disabilities are 
residuals of a left knee injury, with laxity, evaluated as 10 
percent disabling, degenerative joint disease of the left 
knee, evaluated as 10 percent disabling, and degenerative 
joint disease of the lumbar spine, evaluated as 20 percent 
disabling; his combined service-connected evaluation is 40 
percent.

4.  It is not demonstrated that the veteran is, as a sole 
result of his service-connected disabilities, precluded from 
all forms of substantially gainful employment consistent with 
his education and prior work history.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a left knee injury with laxity have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (2002).

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5010-5260, 5261, 5256 (2002); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16, Part 4 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran has been afforded multiple VA examinations and 
personal hearings.  Treatment records and records from the 
Social Security Administration have been obtained.  He has 
been provided a statement of the case and supplemental 
statements of the case, as well as a June 2001 letter, 
informing him of the governing legal criteria, the evidence 
considered, the evidence necessary to substantiate his claim, 
development under the VCAA, and the reasons for the decision 
reached.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
it is concluded that the VA has complied with the VCAA, and 
that the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  (38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The report of a September 1998 VA orthopedic examination 
reflects that the veteran reported that he could walk 
approximately one block at which point he would have pain and 
swelling.  He also reported some restriction in standing 
capacity because of left knee pain.  On examination there was 
mild effusion of the left knee and slight laxity of the 
anterior cruciate ligament and medial and lateral collateral 
system.  Range of motion of the left knee was accomplished 
from 0 degrees' extension to 135 degrees' flexion.  X-rays of 
the left knee revealed narrowing of the medial joint 
compartment space and mild arthritic changes.  The impression 
was degenerative joint disease of the left knee.

The report of a May 2002 VA orthopedic examination reflects 
that the examiner had reviewed the veteran's claims file and 
recorded the veteran's current complaints.  On examination, 
range of motion of the left knee was accomplished from 0 
degrees' extension to 135 degrees' flexion.  The examiner 
indicated that normal range of motion would be 0 to 140 
degrees.  No crepitation was produced.  There was slight 
laxity in the knee medially and laterally.  X-rays revealed 
degenerative joint disease.  The diagnoses included 
degenerative joint disease of the left knee.  The examiner 
noted that the veteran had pain on extremes of range of 
motion of the left knee but there was no limitation of 
motion.  He indicated that there was no swelling, ankylosis, 
or subluxation.  There was slight lateral instability, but 
there was no dislocation or locking of the joint.  There was 
slight laxity that produced some loose motion.  There was no 
deformity.  The examiner commented that the findings would 
reduce the veteran's capability of repetitive flexion and 
extension and impair his ability for crawling or 
participating in high impact activities.  The examiner noted 
that the veteran did not report that he experienced motion 
loss due to pain and he did not describe true exacerbations.  
It was indicated that pain would produce severe limitation of 
normal function, but motion testing was done and the results 
were expressed within the report.

The veteran's residuals of left knee injury with laxity have 
been evaluated under the provisions of Diagnostic Code 5257 
of the Rating Schedule.  Diagnostic Code 5257 provides that 
for other impairment of the knee manifested by mild recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is warranted.  Where there is moderate recurrent subluxation 
or lateral instability, a 20 percent evaluation is warranted.

Statements by the veteran and others have been submitted as 
well as testimony offered, that reflects the veteran's 
complaints regarding his left knee.  These complaints were 
registered with the examiner who accomplished the VA 
examinations.

All of the competent medical evidence reflects that 
instability associated with the veteran's left knee is 
described as slight.  There is no competent medical evidence 
indicating that the veteran experiences greater than slight 
instability of the left knee or that he experiences locking 
or subluxation.  In the absence of any competent medical 
evidence indicating that the veteran's symptoms associated 
with his residuals of left knee injury with laxity result in 
greater than slight impairment and competent medical evidence 
indicating that the only impairment associated with the 
veteran's residuals of left knee injury with laxity is slight 
instability, a preponderance of the evidence is against a 
finding that the veteran's residuals of a left knee injury 
with laxity more nearly approximate an evaluation greater 
than 10 percent based upon the conclusion that no more than 
mild impairment is demonstrated.

The veteran's traumatic arthritis of the left knee has been 
evaluated as 10 percent disabling under Diagnostic Code 5010 
of the Rating Schedule.  In order for the veteran to be 
entitled to an evaluation greater than the 10 percent 
assigned, extension would have to be limited to 15 degrees or 
flexion would have to be limited to 30 degrees.  See 
Diagnostic Codes 5160 and 5261.

The disabling factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
have been considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), setting forth the requirements that 38 C.F.R. §§ 
4.40, 4.45, be considered when evaluating the veteran for 
functional impairment under appropriate diagnostic codes that 
take into account such factors as pain, weakness, and 
limitation of motion.

There is no competent medical evidence that reflects that the 
veteran's limitation of motion of the left knee is greater 
than 0 degrees' extension and 135 degrees' flexion, as 
indicated in both examination reports.  Further, the most 
recent examination report indicates that there is pain on 
extreme motion, but further indicates that there is no 
indication of any additional loss of range of motion due to 
pain and that the veteran does not experience any true 
exacerbation.  The examination reports do reflect that the 
veteran retains range of motion from 0 to 135 degrees, even 
with consideration of the various factors to be considered in 
38 C.F.R. §§ 4.40, 4.45, and DeLuca.  There is no indication 
that he experiences any symptoms that result in further 
reduction of range of motion.  With consideration that 
competent medical evidence reflects that range of motion 
continues to be from 0 to 135 degrees, a preponderance of the 
evidence is against an evaluation greater than 10 percent 
assigned for degenerative joint disease of the left knee 
under any applicable diagnostic code.  Competent medical 
evidence also indicates that there is no ankylosis.  Thus, a 
preponderance of the evidence is against a higher evaluation 
being assigned for ankylosis.

Total Rating

The veteran's service-connected disabilities are degenerative 
joint disease of the lumbar spine, evaluated as 20 percent 
disabling, residuals of a left knee injury with laxity, 
evaluated as 10 percent disabling, and degenerative joint 
disease of the left knee, evaluated as 10 percent disabling.  
His combined service-connected disability rating is 40 
percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16.  Thus, the veteran does not meet the percentage 
criteria for the assignment of a total rating based upon 
individual unemployability.

The record reflects that the veteran has been awarded Social 
Security disability benefits based upon his low back, left 
knee, and degenerative arthritis of the cervical spine from 
C3 through C6.  Letters, dated in 1997 and 2001, from private 
physicians, including J. N. Hout and J. H. Abraham, reflect 
that the veteran experiences pain as a result of his low 
back.  Dr. Hout indicates, in a September 1997 letter, that 
the veteran should totally and permanently avoid his work as 
a bulldozer operator because the movement aggravated his low 
back.  In a June 2001 letter, Dr. Hout indicated that the 
veteran was permanently and totally disabled from any gainful 
employment due to severe degenerative arthritis of the 
lumbosacral spine and cervical spine.

The veteran has indicated that he last worked full time in 
1997, that he has a high school education, and that he has 
occupational experience as a heavy equipment operator and as 
a supervisor.

While there is competent medical evidence indicating that the 
veteran is unable to continue employment as an operator of 
heavy equipment because of the aggravation he experiences to 
his service-connected low back disability, all other 
evidence, including competent medical evidence and the 
conclusion of the Social Security Administration, reflects 
that the veteran's unemployability is related not only to his 
service-connected disabilities, but also requires 
consideration of nonservice-connected disability, 
specifically degenerative joint disease of the cervical 
spine.

With consideration that there is no competent medical 
evidence indicating that the veteran is unable to perform 
sedentary-type work and there is competent medical evidence 
indicating that he continues to be capable of functioning at 
a sedentary level, and the veteran's substantial work 
experience as a supervisor, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran is precluded from all forms of substantially gainful 
employment, for which he is qualified, as a result of service 
connected disabilities.  Therefore, a preponderance of the 
evidence is against a finding that the veteran is 
unemployable due solely to his service-connected 
disabilities, with consideration of his education and 
occupational experience.


ORDER

An increased rating for residuals of a left knee injury with 
laxity is denied.

An increased rating for degenerative joint disease of the 
left knee is denied.

A total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities is 
denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

